Bell, Justice.
This appeal involves a challenge to the April 1988 city-council election in Fort Valley, Georgia. Johnson, an unsuccessful candidate for city council, contested the election under OCGA § 21-3-422 (1), *153which provides that an election may be contested on the ground of
Decided May 10, 1990.
Joyner & Joyner, Gordon L. Joyner, for appellant.
Adams & Adams, Charles R. Adams, Cynthia Trimboli Adams, for appellees.
[m]alconduct, fraud, or irregularity by any primary or election official or officials sufficient to change or place in doubt the result of the primary or election.
The trial court found no misconduct, and, in addition, ruled that, even assuming misconduct had occurred, Johnson had failed to carry his burden of showing that the misconduct was “sufficient to change or place in doubt the result of the . . . election,” id.
Pretermitting a decision whether any misconduct occurred, we conclude that Johnson failed to show that the alleged misconduct impacted on the number of voters necessary for Johnson to carry his burden of showing the alleged misconduct was sufficient to change or place in doubt the result of the election. See § 21-3-422 (1); Whittington v. Mathis, 253 Ga. 653, 655 (2) (324 SE2d 727) (1985).

Judgment affirmed.


All the Justices concur.